DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2,8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner does not understand what Applicant means by “a filter that separates an intermediate signal having a frequency corresponding to a frequency difference between the reception signal and the transmission signal into
a first signal having a frequency lower than a predetermined frequency and a second signal having a frequency higher than the predetermined frequency”. It is important to note that the ONLY thing which can be controlled here is a transmission signal. Let us imagine the simplest case when only single frequency Ft was transmitted. The reception signal is completely unpredictable , in ideal case you will receive response which corresponds to the reflection of the Ft with or without Doppler shift. But unfortunately it is not the case in real life. In real life you will receive the response which includes huge amount of background frequencies, interferences and beats, and here rises the question what does it mean “an intermediate signal having a frequency corresponding to a frequency difference between the reception signal and the transmission signal”. One can remove a transmission frequency from the spectrum but then the rest of the signal will have multiple frequencies of the background. It is unclear whether the Applicant means removing the transmission frequency from the spectrum, or it actually means identifying some type of frequency in the reception signal and then subtracting  transmission frequency form that identified frequency. Specification talks about actual subtraction of the transmission frequency from reception frequency, and again that is not possible just due to the fact that reception signal does not necessarily have single frequency.  That creates the issue of the scope of enablement. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the received signal having ONLY single frequency, does not reasonably provide enablement for the reception signal which includes environmental noise, other radar noise and contribution.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. As Examiner pointed out above the received signal ONLY IN IDEAL CASE  can be considered single peak with single frequency to use equation in paragraph [0016], in reality received signal even after some filters comprises of the frequency spectrum. In that case there is no guidance to identify the frx frequency so one can perform the procedure of the subtraction of the received frequency form the transmission frequency.  Now regarding the Wands factors
(A) The breadth of the claims; the claim is unclear as it can mean removing the transmission frequencies(as we are dealing with signals not individual frequencies) , or that can mean actually identifying individual transmission and reception frequencies and subtracting from the transmission frequency one of the reception frequencies
(B) The nature of the invention; the nature of the invention is electromagnetic radiation and signal processing which requires at least bachelors degree in field of physics or electrical engineering.
(C) The state of the prior art; State of the prior art is very developed and well understood for one of ordinary skills in the art
(D) The level of one of ordinary skill; bachelors degree in field of physics or electrical engineering
(E) The level of predictability in the art;  Level of predictability is based on the lows of physics and electrical engineering
(F) The amount of direction provided by the inventor; minimal. The only thing which Applicant provided is formula fif= | ftx-frx |[0016], but at the same time indicated that interference, and mixing with other sources may occure[0015]. Paragraph [0015] indicates that received signal may have multiple frequencies(one of which can be the transmission frequency). Hence in reality we have a spectrum of frequencies. As soon as we accept that position equation of paragraph 16 completely looses the meaning as ALTHOUGH   one can have single transmission frequency , single reception frequency is NOT always possible(only in ideal scenarios it is possible.) The situation further gets complicated if the transmission is not done using the single frequency.
(G) The existence of working examples; and (not provided)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (no experimentation can solve the issue.)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KISHIGAMI (US 20160238694).

Regarding claim 1 KISHIGAMI US 20160238694 A1 teaches
1. A detection device comprising:
a transmitter(20) that transmits a high-frequency signal as a transmission signal;[0041-0042]
a receiver(30) that receives a reception signal including a reflection signal formed by reflecting the transmission signal at a target[0048]; and
a controller that detects the target based on a frequency of the reflection signal[0071], and changes a frequency of the transmission signal based on a frequency of the
reception signal.[0071-0072]

6. The detection device as claimed in claim 1, wherein the controller changes the frequency of the transmission signal so that the frequency of the transmission signal is further away from a frequency of a signal other than the reflection signal.[0072]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KISHIGAMI (US 20160238694) and further in view of Yamano (US 20100019950).

With respect to the claims 2, and 7-8 Kishigami teaches identifying the interference band if interference is present changing the frequency if it is not present then just calculating the distance but does not teach

2. The detection device as claimed in claim 1, further comprising:
a filter that separates an intermediate signal having a frequency corresponding to a frequency difference between the reception signal and the transmission signal into
a first signal having a frequency lower than a predetermined frequency and a second signal having a frequency higher than the predetermined frequency;
wherein the controller detects the target based on the first signal, and changes the frequency of the transmission signal based on the frequency of the second signal.

7. The detection device as claimed in claim 1, wherein the controller changes the frequency of the transmission signal based on a change in a frequency of a signal other than the reflection signal.

8. The detection device as claimed in claim 2, wherein the controller changes the frequency of the transmission signal based on an intensity of the second signal.

Yamano US 20100019950 A1 teaches the way of identifying the interference by 
2. The detection device as claimed in claim 1, further comprising:
a filter(implicit as evidence presented the Yamada US 6121917 A which is US patent corresponding to Japanese Patent Laid-Open No. 11-133142 referred  in Yamano US 20100019950 [0067] and details of the calculations are given there ) that separates[0070] an intermediate signal having([0067] signal coming from mixer 10 ) a frequency corresponding to a frequency difference between the reception signal and the transmission signal([0067] teaches mixture of the transmission and reception signal and produce beat signals S) into
a first signal(fb1) having a frequency lower than a predetermined frequency(fr) and a second signal(fb2) having a frequency higher than the predetermined frequency(fr);
As one can see In Yamada US 6121917 in order to obtain fb1 and fb2 first difference between transmission and reception signal in Fig. 2A is obtained which is fig. 2b then up-zone and down zone are selected(filtered)  and up-zone correspond to fb1 and down-zone correspond to fb2 (filtering is implicit as otherwise we get mixed signal presented in fig. 2b and in order to separate it to fb1 and fb2  one needs to either to look in up-zone or down-zone)

wherein the controller detects the target based on the first signal, and changes the frequency of the transmission signal based on the frequency of the second signal [0087]
it would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami with invention by Yamano in order to produce beat signals for individual antenna element [0070] which then can be used for the interference suppression [0079].

Regarding claim 7 Kishigami teaches 
controller changes the frequency of the transmission signal based on interference [0072]
but does not teach
7. The detection device as claimed in claim 1, wherein the controller changes the frequency of the transmission signal based on a change in a frequency of a signal other than the reflection signal.
Yamano teaches the interference estimation is performed based on a change in a frequency(beats) of a signal other than the reflection signal.
 (Yamano abstract , interference estimated from the sampled beat signal not received signal. )
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by KIshigami with invention by Yamano in order to estimate interference contribution as required by Kishigami.	





Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KISHIGAMI (US 20160238694) and further in view of Mitsugi (US 20050162304).

Regarding claim 3 Kishigami teaches changing the frequency but does not teach
3. The detection device as claimed in claim 1, wherein the controller randomly selects a channel to be used for transmitting the transmission signal from a plurality of channels corresponding to different frequencies 

4. The detection device as claimed in claim 1, wherein the controller changes the frequency of the transmission signal based on information on a frequency having a possibility of causing interference with the reflection signal stored in a memory in advance.

5. The detection device as claimed in claim 4, wherein the controller detects the frequency having the possibility of causing interference with the reflection signal by changing the frequency of the transmission signal, and stores information on the detected frequency in the memory.

Mitsugi US 20050162304 A1 teaches
wherein the controller randomly selects a channel to be used for transmitting the transmission signal from a plurality of channels corresponding to different frequencies[0082]
it would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami with invention by Mitsugi in order to provide unambiguous selection of the different frequency for the transmission channel. 

4. The detection device as claimed in claim 1, wherein the controller changes the frequency of the transmission signal based on information on a frequency having a possibility of causing interference with the reflection signal stored in a memory in advance.(Mitsugi [0082])

5. The detection device as claimed in claim 4, wherein the controller detects the frequency having the possibility of causing interference with the reflection signal by changing the frequency of the transmission signal, and stores information on the detected frequency in the memory.(Mitsugi [0082])


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8 Kishigami teaches using interference to control signal, on the other side Yamano teaches using first and second signals in order to identify the interference. Yamano does not teach that interference identified based on the amplitude or intensity of the second signal and therefore it is not obvious why the “controller should change the frequency of the transmission signal based on an intensity of the second signal”.

Conclusion

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648